                    Case 1:18-cr-00715-AJN Document 96
                                                    98 Filed 03/03/21
                                                             03/04/21 Page 1 of 2

                              KASOWITZ BENSON TORRES                               LLP

                                                  1633 BROADWAY
                                            NEW YORK, NEW YORK 10019
    Christian T. Becker                                                                                         S
Direct Dial: (212) 506-1932                        (212) 506-1700
Direct Fax: (212) 500-3432
                                                FAX: (212) 506-1800
                                                                                                  3/4/2021
   CBecker@kasowitz.com
                                                                                                                CO
                                                                                                    SILICON ALLEY
                                                                                                    WASHINGTON DC



                                                                       March 3, 2021

         Honorable Alison J. Nathan
         United States Courthouse
         40 Foley Square Courtroom 906
         New York, NY 10007


                 Re:     United States v. John Geraci 18-CR-00715

         Dear: Judge Nathan

                 We file this letter to respectfully request a continuance of the March 8, 2021, surrender
         date for Mr. John Geraci to April 8, 2021, to allow Mr. Geraci to continue treatment for his
         ongoing medical issues. This Court previously granted a continuance of Mr. Geraci’s surrender
         date from March 23, 2020, to May 1, 2020, from May 1, 2020, to July 1, 2020, from July 1,
         2020, to September 1, 2020, from September 1, 2020, to September 4, 2020, from September 4,
         2020, to October 5, 2020, from October 5, 2020 to December 4, 2020, from December 4, 2020 to
         January 15, 2021 and from January 15, 2021 to March 8, 2021. See Dkt. Nos. 78, 80, 82, 84, 86,
         88, 90, 92.

                As discussed in our August 31, 2020 letter (Dkt. 83) Mr. Geraci was released from the
         hospital on August 30, with orders to see a neurology specialist as soon as possible for further
         diagnoses and treatment. On September 3, Mr. Geraci was given an order to get an MRI brain
         scan without contrast for diagnostic purposes. However, the referring physician was not able to
         conduct the test at that time. Instead, Mr. Geraci was instructed to schedule a later appointment
         to have the test. Mr. Geraci subsequently had the MRI and scheduled a follow up appointment
         with the neurologist. The follow up appointment occurred on September 24, 2020. At that time,
         upon review of the MRI, the neurologist observed that the results were abnormal and instructed
         Mr. Geraci to schedule an appointment with a Neurosurgeon to discuss the possibility of surgery.

                 Mr. Geraci subsequently saw the neurosurgeon on October 8, 2020. At that time, he was
         directed to yet another specialist for yet another follow up appointment. On December 1, 2020,
         Mr. Geraci saw an orthopedic specialist, who diagnosed him with impingement syndrome,
         supraspinatus tendinitis, subacromial bursitis, and biceps tendonitis in his left shoulder. In order
         to appropriately treat these issues Mr. Geraci was told to attend physical therapy two to three
         times a week for the next four to six weeks.
Case 1:18-cr-00715-AJN Document 98 Filed 03/04/21 Page 2 of 2
